      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 1 of 12



 1   Vincent K. Yip (Cal. Bar No. 170665)
     vyip@nixonpeabody.com
 2   Peter J. Wied (Cal. Bar No. 198475)
     pwied@nixonpeabody.com
 3   Ryan C. C. Duckett (Cal. Bar No. 288750)
     rduckett@nixonpeabody.com
 4   NIXON PEABODY LLP
     300 S. Grand Avenue, Suite 4100
 5   Los Angeles, CA 90071-3151
     Tel: 213-629-6000
 6   Fax: 213-629-6001
 7   Attorneys for Defendants NANYA
     TECHNOLOGY CORPORATION, NANYA
 8   TECHNOLOGY CORPORATION, U.S.A.,
     NANYA TECHNOLOGY CORPORATION
 9   DELAWARE
10

11

12
                             UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14
                                SAN FRANCISCO DIVISION
15

16
     LONE STAR SILICON                          Case No. 3:17-cv-04032-WHA
17   INNOVATIONS LLC; and
     ADVANCED MICRO DEVICES, INC.,              DEFENDANTS NANYA
18                                              TECHNOLOGY
                                Plaintiffs,     CORPORATION, NANYA
19                                              TECHNOLOGY
                vs.                             CORPORATION, U.S.A., NANYA
20                                              TECHNOLOGY
     NANYA TECHNOLOGY                           CORPORATION DELAWARE’S
21   CORPORATION, NANYA                         ANSWER TO PLAINTIFFS’
     TECHNOLOGY CORPORATION,                    FIRST AMENDED COMPLAINT
22   U.S.A., and NANYA TECHNOLOGY               FOR PATENT INFRINGEMENT
     CORPORATION DELAWARE,
23
                                Defendants.
24

25

26             DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO
27                      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR
28                               PATENT INFRINGEMENT
     4822-8893-7396.1                                   DEFENDANT’S ANSWER TO FIRST
                                                      AMENDED COMPLAINT FOR PATENT
                                                                      INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 2 of 12



 1              Defendants Nanya Technology Corporation, Nanya Technology Corporation,
 2   U.S.A., and Nanya Technology Corporation Delaware (collectively, “Nanya” or
 3   “Defendants”), by and through their attorneys, hereby respond to Plaintiffs Lone
 4   Star Silicon Innovations LLC’s (“Lone Star”) and Advanced Micro Devices, Inc.
 5   (“AMD”) (collectively “Plaintiffs”) First Amended Complaint [Dkt. 117] as
 6   follows:
 7                                        NATURE OF ACTION
 8              1.      Nanya admits that Lone Star purports to bring this action for
 9   infringement of United States Patent Nos. 6,097,061, and 6,388,330 (collectively, the
10   “Patents in Suit”) under the patent laws of the United States, 35 U.S.C. § 1, et seq.,
11   but denies that such action has any merit.
12                                           THE PARTIES
13              2.      Nanya lacks any knowledge or information sufficient to form a belief as
14   to the truth of the allegations in Paragraph 2 and therefore denies them.
15              3.      Nanya    admits    that   Nanya   Technology   Corporation    (“Nanya
16   Technology”) is a corporation incorporated under the laws of Taiwan with its
17   principal place of business at No. 98, Nanlin Road., Taishan District, New Taipei
18   City 243, Taiwan. Except as expressly admitted, Nanya denies the remaining
19   allegations of Paragraph 3.
20              4.      Nanya admits that Nanya Technology Corporation, U.S.A. (“Nanya
21   USA”) is a corporation organized under the laws of the State of California with its
22   principal place of business at 1735 Technology Dr., Suite 400, San Jose, California
23   95110. Nanya further admits that Nanya USA is a wholly-owned subsidiary of
24   Nanya Technology. Except as expressly admitted, Nanya denies the remaining
25   allegations of Paragraph 4.
26              5.      Nanya admits that Nanya Technology Corporation Delaware (“Nanya
27   Delaware”) is a corporation organized under the laws of the State of Delaware with
28
     4822-8893-7396.1                                             DEFENDANT’S ANSWER TO FIRST
                                                    -2-         AMENDED COMPLAINT FOR PATENT
                                                                                INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 3 of 12



 1   its principal place of business at 20 Winter Sports Lane, Suite 105, Williston,
 2   Vermont 05945. Nanya further admits that Nanya Delaware’s registered agent for
 3   service of process in the State of Texas is Business Filings Incorporated, located at
 4   701 Brazos Street, Suite 720, Austin, Texas 78701. Nanya Delaware further admits
 5   that that it is a wholly-owned subsidiary of Nanya Technology. Except as expressly
 6   admitted, Nanya Delaware denies the remaining allegations of Paragraph 5.
 7              6.      Nanya admits that Nanya USA and Nanya Delaware are wholly-owned
 8   subsidiaries of Nanya Technology. The allegations in Paragraph 6 otherwise call for
 9   a legal conclusion and therefore require no response. To the extent that Paragraph 6
10   contains any other allegations requiring a response, they are denied.
11              7.      Nanya lacks any knowledge or information sufficient to form a belief as
12   to the truth of the allegations in Paragraph 7 and therefore denies them.
13              8.      Nanya lacks any knowledge or information sufficient to form a belief as
14   to the truth of the allegations in Paragraph 8 with respect to transferring rights and
15   the alleged “Patent Transfer Agreement” and therefore denies them. All remaining
16   allegations are denied.
17              9.      The allegations in Paragraph 9 call for a legal conclusion and therefore
18   require no response. To the extent that Paragraph 9 contains any other allegations
19   requiring a response, they are denied.
20              10.     The allegations in Paragraph 10 call for a legal conclusion and therefore
21   require no response. To the extent that Paragraph 10 contains any other allegations
22   requiring a response, they are denied.
23                                  JURISDICTION AND VENUE
24              11.     Nanya admits the allegations in Paragraph 11.
25              12.     Nanya admits this Court has jurisdiction on the basis that Nanya
26   requested to transfer to the Northern District of California. Nanya denies the
27   remaining allegations of Paragraph 12.
28
     4822-8893-7396.1                                              DEFENDANT’S ANSWER TO FIRST
                                                    -3-          AMENDED COMPLAINT FOR PATENT
                                                                                 INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 4 of 12



 1              13.     Nanya lacks sufficient knowledge or information to form a belief as to
 2   the truth of the allegations of Paragraph 13, and therefore denies them.
 3              14.     Nanya lacks sufficient knowledge or information to form a belief as to
 4   the truth of the allegations of Paragraph 14, and therefore denies them.
 5              15.     Nanya admits this Court has venue on the basis that Nanya requested to
 6   transfer to the Northern District of California. Nanya denies the remaining allegations
 7   of Paragraph 12.
 8                                     THE PATENTS IN SUIT
 9              16.     Nanya admits that what purports to be a copy of U.S. Patent No.
10   6,097,061 (“the ’061 patent”) is attached as Exhibit 2 to the First Amended
11   Complaint. Nanya further admits that the ’061 patent is entitled “Trenched Gate
12   Metal Oxide Semiconductor Device and Method” and lists on its face: an issue date
13   of August 1, 2000, and that the ’061 patent matured from Application No.
14   09/052,051, filed on March 30, 1998. Except as expressly admitted, Nanya lacks
15   knowledge or information sufficient to form a belief as to the truth of the remaining
16   allegations of Paragraph 16 and therefore denies them.
17              17.     Nanya lacks any knowledge or information sufficient to form a belief as
18   to the truth of the allegations in Paragraph 17 and therefore denies them.
19              18.     Nanya admits the allegations in Paragraph 18.
20              19.     Nanya admits that what purports to be a copy of U.S. Patent No.
21   6,388,330 (“the ’330 patent”) is attached as Exhibit 3 to the First Amended
22   Complaint. Nanya further admits that the ’330 patent is entitled “Low Dielectric
23   Constant Etch Stop Layers in Integrated Circuit Interconnects” and lists on its face:
24   an issue date of May 14, 2002, and that the ‘330 patent matured from Application
25   No. 09/776,012, filed on February 1, 2001. Except as expressly admitted, Nanya
26   lacks knowledge or information sufficient to form a belief as to the truth of the
27   remaining allegations of Paragraph 19 and therefore denies them.
28
     4822-8893-7396.1                                             DEFENDANT’S ANSWER TO FIRST
                                                   -4-          AMENDED COMPLAINT FOR PATENT
                                                                                INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 5 of 12



 1              20.      Nanya lacks any knowledge or information sufficient to form a belief as
 2   to the truth of the allegations in Paragraph 20 and therefore denies them.
 3              21.      Nanya admits the allegations in Paragraph 21.
 4                      LONE STAR’S STANDING TO BRING THIS LAWSUIT
 5              22.      Nanya denies the allegations in Paragraph 22.
 6              23.      Nanya lacks any knowledge or information sufficient to form a belief as
 7   to the truth of the allegations in Paragraph 23. Nanya is without sufficient knowledge
 8   or information to form a belief as to whether Lone Star is the owner of all right, title,
 9   and interest in and to the patents referenced in The Patent Transfer Agreement, or
10   whether Lone Star holds the right to sue and recover damages for infringement
11   thereof, and therefore Nanya denies the allegations in Paragraph 23 of the First
12   Amended Complaint.
13              24.      Nanya lacks any knowledge or information sufficient to form a belief as
14   to the truth of the allegations in Paragraph 24 regarding The Patent Transfer
15   Agreement and therefore denies them. To the extent any other allegations in
16   Paragraph 24 require a response, they are denied.
17              25.      Nanya lacks any knowledge or information sufficient to form a belief as
18   to the truth of the allegations in Paragraph 25 regarding The Patent Transfer
19   Agreement and therefore denies them. To the extent any other allegations in
20   Paragraph 25 require a response, they are denied.
21              26.      Nanya lacks any knowledge or information sufficient to form a belief as
22   to the truth of the allegations in Paragraph 26 regarding The Patent Transfer
23   Agreement and therefore denies them. To the extent any other allegations in
24   Paragraph 26 require a response, they are denied.
25              27.      Nanya lacks any knowledge or information sufficient to form a belief as
26   to the truth of the allegations in Paragraph 27 regarding The Patent Transfer
27   Agreement and therefore denies them. Nanya denies the remaining allegations of
28
     4822-8893-7396.1                                              DEFENDANT’S ANSWER TO FIRST
                                                    -5-          AMENDED COMPLAINT FOR PATENT
                                                                                 INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 6 of 12



 1   Paragraph 27.
 2              28.     Nanya lacks any knowledge or information sufficient to form a belief as
 3   to the truth of the allegations in Paragraph 28 regarding The Patent Transfer
 4   Agreement and therefore denies them. To the extent any other allegations in
 5   Paragraph 28 require a response, they are denied.
 6              29.     Nanya lacks any knowledge or information sufficient to form a belief as
 7   to the truth of the allegations in Paragraph 29 regarding The Patent Transfer
 8   Agreement and therefore denies them. To the extent any other allegations in
 9   Paragraph 29 require a response, they are denied.
10              30.     Nanya admits that the Federal Circuit issued a ruling in the case entitled
11   Lone Star Silicon Innovations LLC v. Nanya Technology Corp., et al. 925 F.3d 1225.
12   Nanya denies the allegations on how the Court ruled. All the allegations in Paragraph
13   30 that call for a legal conclusion require no response and are therefore denied. To
14   the extent that Paragraph 30 contains additional allegations requiring a response, they
15   are denied.
16   THE NANYA DEFENDANTS’ INFRINGING PRODUCTS AND METHODS
17              31.     Nanya admits that it sells DRAM memory semiconductor devices in the
18   United States. Except as expressly admitted, Nanya denies the remaining allegations
19   of Paragraph 31.
20                                    FIRST CAUSE OF ACTION
21                                  Infringement of the ’061 Patent
22              32.     Nanya repeats and re-alleges each and every allegation of Paragraphs 1
23   through 31 above as though fully set forth herein.
24              33.     Nanya denies the allegations of Paragraph 33.
25              34.     Nanya denies the allegations of Paragraph 34.
26              35.     Nanya admits that it has been served with the Complaint in this action.
27   Except as expressly admitted, Nanya denies the remaining allegations of Paragraph
28
     4822-8893-7396.1                                              DEFENDANT’S ANSWER TO FIRST
                                                    -6-          AMENDED COMPLAINT FOR PATENT
                                                                                 INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 7 of 12



 1   35.
 2              36.     Nanya denies the allegations of Paragraph 36.
 3              37.     Nanya denies the allegations of Paragraph 37.
 4              38.     Nanya denies the allegations of Paragraph 38.
 5              39.     Nanya denies the allegations of Paragraph 39.
 6              40.     Nanya denies the allegations of Paragraph 40.
 7              41.     Nanya denies the allegations of Paragraph 41.
 8              42.     Nanya denies the allegations of Paragraph 42.
 9              43.     Nanya denies the allegations of Paragraph 43.
10              44.     Nanya denies the allegations of Paragraph 44.
11              45.     Nanya denies the allegations of Paragraph 45.
12                                  SECOND CAUSE OF ACTION
13                                  Infringement of the ’330 Patent
14              46.     Nanya repeats and re-alleges each and every allegation of Paragraphs 1
15   through 31 above as though fully set forth herein
16              47.     Nanya denies the allegations of Paragraph 47.
17              48.     Nanya denies the allegations of Paragraph 48.
18              49.     Nanya admits that it has been served with the Complaint in this action.
19   Except as expressly admitted, Nanya denies the remaining allegations of Paragraph
20   49.
21              50.     Nanya denies the allegations of Paragraph 50.
22              51.     Nanya denies the allegations of Paragraph 51.
23              52.     Nanya denies the allegations of Paragraph 52.
24              53.     Nanya denies the allegations of Paragraph 53.
25              54.     Nanya denies the allegations of Paragraph 54.
26              55.     Nanya denies the allegations of Paragraph 55.
27              56.     Nanya denies the allegations of Paragraph 56.
28
     4822-8893-7396.1                                             DEFENDANT’S ANSWER TO FIRST
                                                   -7-          AMENDED COMPLAINT FOR PATENT
                                                                                INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 8 of 12



 1              57.     Nanya denies the allegations of Paragraph 57.
 2              58.     Nanya denies the allegations of Paragraph 58.
 3              59.     Nanya denies the allegations of Paragraph 59.
 4                                      PRAYER FOR RELIEF
 5              60.     Nanya denies that Lone Star is entitled to any of the relief sought in its
 6   prayer or any relief whatsoever.
 7                                   RESERVATION OF RIGHTS
 8              61.     Nanya denies the allegations set forth in Lone Star’s Paragraph in its
 9   First Amended Complaint seeking reservation of rights alleging that certain material
10   information remains in the sole possession of Nanya.
11                                          JURY DEMAND
12              62.     Lone Star’s request for a jury trial does not require a response.
13                                        GENERAL DENIAL
14              63.     To the extent that any of the allegations of the Complaint are not
15   specifically admitted, Nanya denies them.
16                                NANYA’S JURY TRIAL DEMAND
17              64.     Pursuant to Federal Rule of Civil Procedure 38(b), Nanya demands a
18   trial by jury as to all issues so triable.
19                                    AFFIRMATIVE DEFENSES
20              65.     Nanya incorporates the foregoing paragraphs by reference. Nothing in
21   these defenses is intended to alter the identity of the party that bears the burden of
22   proof as to any matter raised in any defense.
23                      FIRST AFFIRMATIVE DEFENSE: NO STANDING
24              66.     Lone Star lacks standing to assert its claims of infringement because
25   Lone Star does not legally hold title or possess any exclusionary rights to the
26   Patents in Suit.
27

28
     4822-8893-7396.1                                               DEFENDANT’S ANSWER TO FIRST
                                                    -8-           AMENDED COMPLAINT FOR PATENT
                                                                                  INFRINGEMENT
      Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 9 of 12



 1       SECOND AFFIRMATIVE DEFENSE: FAILURE TO STATE A CLAIM
 2              67.     Lone Star’s First Amended Complaint fails to state a claim upon which
 3   relief can be granted because Nanya has not performed any act and is not proposing
 4   to perform any act in violation of any rights validly belonging to Lone Star.
 5                  THIRD AFFIRMATIVE DEFENSE: NON-INFRINGEMENT
 6              68.     Nanya has not infringed and does not infringe any claim of the ’061
 7   and ’330 patents, either literally or under the doctrine of equivalents, directly or
 8   indirectly, willfully or otherwise.
 9                      FOURTH AFFIRMATIVE DEFENSE: INVALIDITY
10              69.     One or more of the claims of the ’061 and ’330 patents are invalid for
11   failure to meet one or more of the conditions for patentability specified in 35 U.S.C.
12   §§ 101, 102, 103, and/or 112.
13                      FIFTH AFFIRMATIVE DEFENSE: PATENT MISUSE
14              70.     The ’061 and ’330 patents are unenforceable because Lone Star has
15   misused the ’061 and ’330 patents by attempting to enforce them despite knowing
16   that they are invalid and/or not infringed.
17                          SIXTH AFFIRMATIVE DEFENSE: EQUITY
18              71.     Lone Star’s claims of infringement against Nanya are barred in whole
19   or in part by the doctrines of estoppel, including but not limited to prosecution
20   history estoppel and equitable estoppel, waiver, laches, acquiescence, unclean
21   hands, misconduct, unfair competition, and/or other equitable defenses.
22                      SEVENTH AFFIRMATIVE DEFENSE: FAILURE TO
23                                PLEAD WITH PARTICULARITY
24              72.     Lone Star has failed to plead with sufficient particularity any claim of
25   inducing infringement or contributory infringement of the Patents in Suit.
26      EIGHTH AFFIRMATIVE DEFENSE: 35 U.S.C. §§ 286, 287, AND/OR 288
27              73.     Lone Star’s claim for damages is limited under at least 35 U.S.C. §§
28
     4822-8893-7396.1                                              DEFENDANT’S ANSWER TO FIRST
                                                    -9-          AMENDED COMPLAINT FOR PATENT
                                                                                 INFRINGEMENT
     Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 10 of 12



 1   286, 287, and/or 288.
 2                      NINTH AFFIRMATIVE DEFENSE: EXHAUSTION
 3                                     AND IMPLIED LICENSE
 4              74.     Lone Star’s claims are barred in whole or in part by the doctrines of
 5   patent exhaustion and/or implied license.
 6                         TENTH AFFIRMATIVE DEFENSE: LACHES
 7              75.     Lone Star’s claims are barred in whole or in part by the doctrine of
 8   laches, including without limitation the doctrine of prosecution laches.
 9                            RESERVATION OF OTHER DEFENSES
10              76.     Nanya reserves all other defenses pursuant to Federal Rule of Civil
11   Procedure 8(c), the patents laws of the United States, and any other defenses at law
12   or in equity, that now exist or in the future may be available based on discovery and
13   further factual investigation in this case.
14                               RELIEF REQUESTED BY NANYA
15              Nanya respectfully requests that this Court enter judgment:
16              A.      Dismissing Plaintiffs’ First Amended Complaint with prejudice and
17   ordering that Plaintiffs take nothing from Nanya;
18              B.      Entering judgment in favor of Nanya and against Plaintiffs on Plaintiffs’
19   claims for patent infringement;
20              C.      Denying Plaintiffs’ request for damages or any other relief;
21              D.      Denying Plaintiffs’ request that Nanya pay interests, attorneys’ fees,
22   costs, or expenses;
23              E.      Ordering Plaintiffs to pay all costs incurred by Nanya in responding to
24   this action, including Nanya’s reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;
25   and
26              F.      Awarding Nanya all other relief this Court deems just and proper.
27

28
     4822-8893-7396.1                                              DEFENDANT’S ANSWER TO FIRST
                                                   - 10 -        AMENDED COMPLAINT FOR PATENT
                                                                                 INFRINGEMENT
     Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 11 of 12



 1   Dated: February 18, 2020               NIXON PEABODY LLP
 2

 3                                          By: /s/ Peter J. Wied
                                               Peter J. Wied
 4                                             Attorneys for Defendants
                                               NANYA TECHNOLOGY
 5                                             CORPORATION, NANYA
                                               TECHNOLOGY CORPORATION,
 6                                             USA, and NANYA TECHNOLOGY
                                               CORPORATION DELAWARE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     4822-8893-7396.1                                 DEFENDANT’S ANSWER TO FIRST
                                        - 11 -      AMENDED COMPLAINT FOR PATENT
                                                                    INFRINGEMENT
     Case 3:17-cv-04032-WHA Document 144 Filed 02/18/20 Page 12 of 12



 1                                 CERTIFICATE OF SERVICE
 2              The undersigned certifies that on February 18, 2020, all counsel of record
 3   who are deemed to have consented to electronic service are being served with a
 4   copy of the above and foregoing document via the Court’s CM/ECF system per
 5   Civil L.R. 5-1(h)(1). All other counsel of record not deemed to have consented to
 6   electronic service will be served with a true and correct copy of the foregoing by
 7   email.
 8

 9                                              /s/ Peter J. Wied
                                                Peter J. Wied
10                                              Attorneys for Defendants
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     4822-8893-7396.1                                           DEFENDANT’S ANSWER TO FIRST
                                                 - 12 -       AMENDED COMPLAINT FOR PATENT
                                                                              INFRINGEMENT
